HASELTON, J.
Plaintiff moves for reconsideration of this case in which we concluded that the trial court did not err in denying specific performance of a partnership dissolution agreement, because the partnership was dissolved before the agreement took effect. Blandau v. Rennick, 147 Or App 203, 935 P2d 457 (1997). We grant reconsideration, modify our opinion and otherwise adhere to the result.
Plaintiff raises several issues in her motion for reconsideration. We address only one and reject the others. Plaintiff points out that in our opinion, we stated that “[t]he agreement could be enforceable against the heirs and assigns only if, or when, the condition precedent to its formation occurred.” 147 Or App at 215 (emphasis supplied). Plaintiff argues that the release on the loan obligation was only a condition precedent to performance of the agreement’s provisions. We agree and modify that portion of our opinion to state that “[t]he agreement could be enforceable against the heirs and assigns only if, or when, the condition precedent to the performance of those provisions occurred.”
Reconsideration allowed; opinion modified and adhered to as modified.